Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Claim Construction
It should be noted that the claims require the terminology ”the copper is present on the aluminum oxide in a first concentration and on the small-pore zeolite in a second concentration”.  As the claim recites that the copper “is present”, the concentrations on both the aluminum oxide and the zeolite are construed as being exclusive of zero.



Claim Rejections - 35 USC § 112

The rejection of claims 22-35 and 37-40 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, has been overcome by the arguments and amendments presented in the response to the office action filed on December 15, 2021.

Claim Rejections - 35 USC § 103
The rejection of claims 22, 25-35 and 37-40 under 35 U.S.C. 103 as being unpatentable over JP 2012 215166A is hereby withdrawn.  Neither the Japanese document or any other prior art of record, either alone or in combination, fails to disclose or render obvious the instantly claimed SCR composition, wherein the zeolite material is a small-pore zeolite, and the material additionally claims the specified amounts of aluminum oxide and copper, to provide a core-shell material having a gradient of copper concentration as set forth in claim 1.  Accordingly, the restriction requirement of July 16, 2021 is hereby withdrawn and the non-elected claims have been rejoined, searched and examined for patentability.  
In the event that the double patenting rejection set forth herein below is obviated, the application would be in condition for allowance.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 22 and 25-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of US Patent No. 10,799,831.  Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  The amendment to the instant claims renders the instant claims a species of the patented claims.  However, the skilled artisan would not find it unobvious to select small-pore zeolites generally so long as they are known in the art as exhaust gas remediation materials, for which they have long been used.  The prior art of record in this application is replete with such SCR catalysts employing small pore zeolites such as CHA, AEI and ERI.  See the Guo et al. article, the Ishihara et al. article and the Korhonen et al. document, to name just a few.  Moreover, patented claim 4 itself suggests the specific list set forth in pending application claim 22.  As a result. the two claim sets are deemed to be directed to substantially the same inventive concept.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377.  The examiner can normally be reached on M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732